[Cite as State v. Matheny, 2022-Ohio-3447.]


                                          COURT OF APPEALS
                                        LICKING COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :    JUDGES:
                                                  :
                                                  :    Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee                     :    Hon. John W. Wise, J.
                                                  :    Hon. Patricia A. Delaney, J.
    -vs-                                          :
                                                  :    Case No. 21CA0088
                                                  :
    DANIEL MATHENY                                :
                                                  :
                                                  :
           Defendant-Appellant                    :    OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Licking County Court of
                                                      Common Pleas, Case No. 21CR00315



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             September 28, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    BILL HAYES                                         OWEN D. KALIS
    LICKING CO. PROSECUTOR                             6605 Longshore St.
    CLIFFORD J. MURPHY                                 Suite 240
    20 North Second St., 4th Floor                     Dublin, OH 43017
    Newark, OH 43055
Licking County, Case No. 21CA0088                                                      2

Delaney, J.

       {¶1} Appellant Daniel Matheny appeals from judgment entry of conviction and

sentence of the Licking County Court of Common Pleas, incorporating the trial court’s

Judgment Entry of September 22, 2021, overruling his motion to suppress. Appellee is

the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} The following evidence is adduced from the record of appellant’s

suppression hearing.

       {¶3} This case arose on May 29, 2021, when Ptl. Nicholas Potter of the Utica

Police Department observed Michelle Byas operating a 2005 Cadillac around 5:49 p.m.

Potter believed Byas did not have a valid driver’s license and followed the Cadillac as he

checked the driver’s status. He confirmed Byas was driving under suspension.

       {¶4} Potter completed a traffic stop of the vehicle; Byas was driving and appellant

was the front-seat passenger. Byas told Potter she had driving privileges from Delaware

Municipal Court, but he eventually confirmed that this statement was false. Byas’s

license was suspended and she had no operating privileges.

       {¶5} Potter testified that it is departmental policy of the Utica Police Department

to impound a vehicle if the driver does not have a valid license. The written departmental

policy was entered into evidence by appellee as State’s Exhibit 2. Further, any vehicle

subject to impound must be inventoried before it is towed. The purpose of the vehicle

inventory search is to document its contents to protect the vehicle owner, police, and tow

company from claims later. State’s Exhibit 1 is the inventory sheet of the Cadillac.
Licking County, Case No. 21CA0088                                                          3

       {¶6} As the traffic stop progressed, Potter radioed for assistance because he

could not safely process paperwork and secure both individuals on scene. Chief Batross

of the St. Louisville Police Department arrived to assist Potter, and Ptl. Campbell

accompanied Batross.

       {¶7} During the vehicle inventory, officers found a partially-open red LL Bean

“sports bag” in the trunk. Inside the bag was a Crown Royale bag containing electronic

scales, suspected methamphetamine, and a Glock handgun. Appellant told police the

sports bag and its contents were his.

       {¶8} The traffic stop was recorded on Potter’s bodycam, and the video was

entered into evidence as State’s Exhibit 5. Potter testified, and the bodycam video

corroborated, that the stop was initiated at 5:49 p.m.; he confirmed Byas’s lack of

occupational privileges at 5:55 p.m.; he called for assistance at 6:00 p.m.; he filled out the

BMV 2255 form for a D.U.S arrest from 6:06 to 6:18 p.m.; and he completed the DUS

paperwork between 6:24 and 6:28 p.m. The duration of the stop was approximately 38

minutes from initial contact until the contraband was found in the trunk of the Cadillac.

Potter testified this is a “normal” time frame for a DUS traffic stop.

       {¶9} Potter described his interaction with appellant in further detail upon cross-

examination. Appellant responded to Potter’s questions, volunteering that he was on

post-release control and wearing an ankle monitor. Appellant and Byas both identified

themselves and their identities were confirmed through LEADS. Appellant’s operator’s

license was also suspended, foreclosing the possibility that he could have driven the

Cadillac from the scene. Appellant and Byas were placed in the backseat of Batross’

cruiser during the vehicle inventory for safety so they weren’t standing at the roadside.
Licking County, Case No. 21CA0088                                                      4

Appellant and Byas each had cell phones, which they were allowed to keep while seated

in the cruiser.

       {¶10} Potter and Batross testified that appellant was not under arrest and was

free to leave throughout the encounter, until officers found the contraband in the trunk.

The officers did not suggest that appellant leave the scene, but testified that they would

have remained at the scene with Byas if appellant left.

       {¶11} Appellant’s mother arrived at the scene in a vehicle and Batross testified

appellant could have left with her until discovery of the contraband, but appellant didn’t

ask to leave and the officers didn’t suggest that he do so.

       {¶12} Appellant was charged by superseding indictment as follows: Count I,

aggravated possession of methamphetamine pursuant to R.C. 2925.11(A)(C)(1)(b), a

felony of the third degree; Count II, aggravated trafficking in methamphetamine pursuant

to R.C. 2925.03(A)(2)(C)(1)(c), a felony of the third degree; Count III, having weapons

while under disability pursuant to R.C. 2923.13(A)(2), a felony of the third degree, and

Count IV, having weapons while under disability pursuant to R.C. 2923.13(A)(3), a felony

of the third degree. The indictment also contains a forfeiture specification pursuant to

R.C. 2981.02(A)(1)(C) and R.C. 2941.1417(A) and a firearm specification pursuant to

R.C. 2941.141(A). Appellant entered pleas of not guilty.

       {¶13} On August 2, 2021, appellant filed a motion to suppress his statements

during the traffic stop, arguing police had no basis to detain him during the traffic stop

because he was a passenger in the vehicle. Appellant further moved to suppress the

evidence seized, including the methamphetamine and firearm, arguing that the vehicle
Licking County, Case No. 21CA0088                                                       5

inventory of the Cadillac was “pretextual.” Appellee responded with a memorandum in

opposition.

       {¶14} The matter proceeded to evidentiary hearing on September 21, 2021. On

September 22, 2021, the trial court overruled appellant’s motion to suppress via

Judgment Entry.

       {¶15} On November 9, 2021, appellant changed his pleas to ones of guilty as

charged. The trial court found Counts I and II merge for purposes of sentencing, and

appellee elected to sentence upon Count II. The trial court further found that Counts III

and IV merged for purposes of sentencing, and appellee elected to sentence upon Count

III. Appellant was sentenced to a total aggregate prison term of 6 years.

       {¶16} Appellant now appeals from the judgment entry of his convictions and

sentence, incorporating the trial court’s decision overruling his motion to suppress.

       {¶17} Appellant raises three assignments of error:

                              ASSIGNMENTS OF ERROR

       {¶18} “I. THE TRIAL COURT ERRED AS A MATTER OF LAW IN DENYING

APPELLANT’S MOTION TO SUPPRESS WHEN IT DID NOT APPLY THE CORRECT

LEGAL STANDARD TO THE FACTS OF THE CASE.”

       {¶19} “II. THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO

SUPPRESS BECAUSE THE DETENTION OF APPELLANT WAS UNLAWFUL.”

       {¶20} “III. THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION

TO SUPPRESS BECAUSE THE INVENTORY SEARCH WAS A PRETEXT TO A

WARRANTLESS INVESTIGATORY SEARCH.”
Licking County, Case No. 21CA0088                                                       6

                                       ANALYSIS

                                         I., II., III.

       {¶21} Appellant’s three assignments of error are related and will be considered

together. Appellant argues the trial court erred in overruling his motion to suppress

because it failed to apply the correct legal standard to the facts, he was unlawfully

detained during the traffic stop, and the vehicle inventory was unreasonable. We

disagree.

       {¶22} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App.3d 328, 332, 713

N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the role

of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030

(1996). A reviewing court is bound to accept the trial court’s findings of fact if they are

supported by competent, credible evidence. State v. Medcalf, 111 Ohio App.3d 142, 145,

675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate court must

independently determine as a matter of law, without deference to the trial court’s

conclusion, whether the trial court’s decision meets the applicable legal standard. State

v. Williams, 86 Ohio App.3d 37, 42, 619 N.E.2d 1141 (4th Dist.1993), overruled on other

grounds.

       {¶23} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See, State v.
Licking County, Case No. 21CA0088                                                            7

Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams, supra.

Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

issues raised in a motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court’s conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App.3d 93, 96, 620 N.E.2d 906 (8th Dist.1994).

       {¶24} In the case instant case, the trial court overruled appellant’s motion to

suppress, finding that Potter had reasonable suspicion to make the traffic stop; the vehicle

inventory was performed pursuant to departmental policy; and the officers were not

obligated to advise appellant he was free to leave the scene.

       {¶25} Appellant first argues the trial court should have applied the Fourth

Amendment’s standard of reasonableness to the vehicle inventory. “Inventory searches

involve administrative procedures conducted by law enforcement officials and are

intended to (1) protect an individual's property while it is in police custody, (2) protect

police against claims of lost, stolen or vandalized property, and (3) protect police from

dangerous instrumentalities.” State v. Mesa, 87 Ohio St.3d 105, 108, 1999-Ohio-253, 717

N.E.2d 329, citing South Dakota v. Opperman, 428 U.S. 364, 369, 96 S.Ct. 3092, 49

L.Ed.2d 1000 (1976). “Because inventory searches are administrative caretaking

functions unrelated to criminal investigations, the policies underlying the Fourth

Amendment warrant requirement, including the standard of probable cause, are not
Licking County, Case No. 21CA0088                                                        8

implicated.” Mesa at 108, citing Opperman at 370, 96 S.Ct. 3092. “Rather, the validity of

an inventory search of a lawfully impounded vehicle is judged by the Fourth Amendment's

standard of reasonableness.” Mesa at 108; State v. Fawcett, 5th Dist. Knox No.

19CA000027, 2020-Ohio-1004, ¶ 18.

       {¶26} In Ohio, a standard inventory search of a lawfully impounded automobile is

permissible. State v. Robinson, 58 Ohio St.2d 478, 391 N.E.2d 317 (1979), syllabus. In

the instant case, appellant does not dispute that Byas was driving under suspension,

therefore the vehicle was subject to impound. Appellant could not have driven the vehicle

from the scene because he also did not have a valid license. There is no suggestion in

the record that Potter initiated the DUS traffic stop as a pretextual means of searching the

vehicle.

       {¶27} As noted by the Ohio Supreme Court in Blue Ash v. Kavanagh, 113 Ohio

St.3d 67, 2007-Ohio-1103, 810 N.E.2d 810 at ¶ 11:

                     While focusing primarily on inventory searches rather than

              impoundment, South Dakota v. Opperman (1976), 428 U.S. 364, 96

              S.Ct. 3092, 49 L.Ed.2d 1000, is instructive. The United States

              Supreme Court concluded that a routine inventory search of a

              lawfully impounded vehicle is not unreasonable within the meaning

              of the Fourth Amendment when performed pursuant to standard

              police practice and when the evidence does not demonstrate that the

              procedure involved is merely a pretext for an evidentiary search of

              the impounded vehicle. The court held that “[i]n the interests of public

              safety and as part of what the Court has called ‘community
Licking County, Case No. 21CA0088                                                      9

              caretaking functions,’ * * * automobiles are frequently taken into

              police custody. * * * The authority of police to seize and remove from

              the streets vehicles impeding traffic or threatening public safety and

              convenience is beyond challenge.” Id. at 368–369, 96 S.Ct. 3092, 49

              L.Ed.2d 1000, quoting Cady v. Dombrowski (1973), 413 U.S. 433,

              441, 93 S.Ct. 2523, 37 L.Ed.2d 706. See, also, State v. Robinson

              (1979), 58 Ohio St.2d 478, 480, 12 O.O.3d 394, 391 N.E.2d 317.

       {¶28} The evidence at the suppression hearing demonstrated that neither

appellant nor Byas had valid operator’s licenses or driving privileges at the time of the

stop; no licensed driver was present to drive the vehicle. The written policy of the Utica

Police Department required impoundment of the Cadillac. See, Fawcett, supra, 2020-

Ohio-1004, ¶ 20-21. The written policy was admitted into evidence; if a driver is found to

be operating a vehicle while suspended or revoked, the officer shall tow the vehicle. T.

18. Potter testified he had no discretion under the circumstances to decline to tow the

vehicle, nor was there any reason not to. Id. Further, all impounded vehicles must be

inventoried to prevent claims against loss.

       {¶29} The trial court implicitly found the vehicle inventory to be reasonable, and

we agree. Appellant argues the trial court failed to consider whether the inventory was

“conducted in good faith,” Brief 10, but points to no evidence demonstrating otherwise.

The simple facts of this case indicate the vehicle was subject to impoundment because it

was operated by an unlicensed driver, and the vehicle inventory was reasonable.

       {¶30} Appellant further argues the vehicle inventory was “pretextual.” Having

found the inventory reasonable, we disagree with this characterization. Appellant also
Licking County, Case No. 21CA0088                                                         10

asserts that Potter testified that he “converted” the inventory search into an investigatory

search after he located the methamphetamine. Brief, 12. Appellant does not cite to the

location of this statement in the record, and we are unable to find it upon our review. The

evidence at the suppression hearing focused on the justification for the vehicle inventory

and the rationale for detaining appellant at the scene. The discovery of the contraband

in the trunk of the Cadillac was not discussed in detail, other than to describe evidentiary

photos of the contraband. T. 27-28. We find no evidence was presented, and no

argument was raised, that the vehicle inventory was a converted into a “warrantless

evidentiary search.” Brief, 12. Appellant’s first and third assignments of error are

overruled.

       {¶31} In his second assignment of error, appellant argues he was illegally

detained as a passenger in the Cadillac when there was no reasonable, articulable

suspicion of criminal activity in the vehicle. Potter observed Byas driving and confirmed

she had no license or privileges to do so.

       {¶32} The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88 S.Ct.

1868, 20 L.Ed.2d 889 (1968). The investigative stop exception to the Fourth Amendment

warrant requirement allows a police officer to stop and briefly detain an individual if the

officer possesses a reasonable suspicion, based upon specific and articulable facts, that

criminal activity “may be afoot.” Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 20 L.Ed.2d

889 (1968); see, also, United States v. Arvizu, 534 U.S. 266, 122 S.Ct. 744, 151 L.Ed.2d

740 (2002). To justify an investigative stop, the officer must be able to articulate specific

facts that would warrant a person of reasonable caution in the belief that the person
Licking County, Case No. 21CA0088                                                         11

stopped has committed or is committing a crime. See, Terry, 392 U.S. at 27, 88 S.Ct.

1868, 20 L.Ed.2d 889. In this case, the trial court found, and we agree, that Potter made

a valid stop of the Cadillac.

       {¶33} Once an officer lawfully stops an individual, the officer must carefully tailor

the scope of the stop “to its underlying justification.” Florida v. Royer, 460 U.S. 491, 500,

103 S.Ct. 1319, 75 L.Ed.2d 229 (1983). Additionally, the length of the stop must “last no

longer than is necessary to effectuate the purpose of the stop.” Royer, 460 U.S. at 500,

103 S.Ct. 1319, 75 L.Ed.2d 229. As documented by his bodycam, this traffic stop took

approximately 38 minutes from initial contact to discovery of the contraband during the

vehicle inventory.

       {¶34} When the sports bag was discovered, the officers recognized suspected

methamphetamine, electronic scales, and a firearm. An officer may expand the scope of

the stop and may continue to detain the individual without conflicting with Royer if the

officer discovers further facts, which give rise to a reasonable suspicion that additional

criminal activity is afoot. See, e.g., Terry, supra; State v. Robinette, 80 Ohio St.3d 234,

240, 685 N.E.2d 762 (1997). As the court stated in Robinette, paragraph one of the

syllabus:

                     When a police officer's objective justification to continue

              detention of a person * * * is not related to the purpose of the original

              stop, and when that continued detention is not based on any

              articulable facts giving rise to a suspicion of some illegal activity

              justifying an extension of the detention, the continued detention to

              conduct a search constitutes an illegal seizure.
Licking County, Case No. 21CA0088                                                            12

       {¶35} Thus, if a law enforcement officer, during a valid investigative stop,

ascertains “reasonably articulable facts giving rise to a suspicion of criminal activity, the

officer may then further detain and implement a more in-depth investigation of the

individual.” Id., 80 Ohio St.3d at 241, 685 N.E.2d at 768. In the instant case, discovery of

the sports bag justified extended detention of the vehicle’s occupants.

       {¶36} “For the duration of a traffic stop, * * * a police officer effectively seizes

‘everyone in the vehicle,’ the driver and all passengers.” Arizona v. Johnson, 555 U.S.

323, 327, 129 S.Ct. 781, 172 L.Ed.2d 694 (2009), quoting Brendlin v. California, 551 U.S.

249, 255, 127 S.Ct. 2400, 168 L.Ed.2d 132 (2007).

       {¶37} We find appellant’s detention at the scene was not unlawful. During a

legitimate traffic stop, a request for identification from a passenger, followed by a

computer check of that information, does not constitute an unreasonable search and

seizure, so long as the traffic stop is not extended in duration beyond the time reasonably

necessary to effectuate its purpose. State v. Morgan, 2d Dist. Montgomery No. 18985,

2002 WL 63196, *2 (Jan. 19, 2002), citing State v. Chagaris, 107 Ohio App.3d 551, 556–

557, 669 N.E.2d 92 (9th Dist.1995). “A request for identification, in and of itself, is not

unconstitutional, and is ordinarily characterized as a consensual encounter, not a

custodial search.” Id., citing State v. Osborne, 2d Dist. Montgomery No 15151, 1995 WL

737913 (Dec. 13, 1995); Brown at ¶ 15. However, a passenger, unlike the driver of a

vehicle, is not legally obligated to carry identification or to produce it for a police officer.

Morgan at *2; Brown at ¶ 15. An officer “making a traffic stop may order passengers to

get out of the car pending completion of the stop” due to the added danger to an officer

when a passenger is present and the minimal additional intrusion on the passenger. State
Licking County, Case No. 21CA0088                                                        13

v. Ross, 2d Dist. Montgomery No. 16135, 1997 WL 531217, *2 (Aug. 29, 1997), citing

Maryland v. Wilson, 519 U.S. 408, 117 S.Ct. 882, 137 L.Ed.2d 41 (1997).

       {¶38} In the instant case, appellant argues his detention was unlawful and that

“[o]nce it was determined that [appellant] had no warrants out for his arrest, and there

were no other reasons to detain him, he should have been allowed to leave;” moreover,

appellant contends he “should have been able to grab his backpack and leave.” Brief,

11.

       {¶39} In the instant case, the initial purpose of the traffic stop was effectuated in

approximately 38 minutes: Potter observed a driver operating with a suspended license,

stopped the vehicle, questioned the occupants, researched the driver’s claim of driving

privileges, and initiated the impoundment of the vehicle and the necessary vehicle

inventory. Potter and Batross both testified that throughout this period, appellant was

free to leave and did not request to do so. For a portion of this time, appellant was seated

in the rear of Batross’ cruiser, at which time he was still free to leave, although Batross

acknowledged he could not have exited the cruiser on his own. Appellant was not under

arrest at that point and even had use of his cell phone; eventually his mother arrived on

the scene. The officers did not encourage appellant to leave or volunteer that he was

free to do so, but there is no evidence in the record that appellant sought to leave the

scene. Appellant’s brief states, “[he] arguably expressed his desire to leave by calling

his mother to come pick him up * * *.” Brief,11. There is no evidence, though, that this

occurred. The officers were under no obligation to release appellant to his mother on

their own initiative, especially when the sports bag was found 38 minutes into the

encounter.
Licking County, Case No. 21CA0088                                                       14

       {¶40} During the vehicle inventory, the sports bag and contraband were found, a

criminal investigation ensued, and the officers were justified in further detaining the

vehicle’s occupants. Appellant’s second assignment of error is overruled.

       {¶41} Potter lawfully stopped the Cadillac for a traffic violation. The temporary

seizure of driver and passengers ordinarily continues, and remains reasonable, for the

duration of the stop. Normally, the stop ends when the police have no further need to

control the scene, and inform the driver and passengers they are free to leave. See, State

v. Roseberry, 5th Dist. Licking No. 2009-CA-78, 2010-Ohio-1112, ¶ 24, citing Brendlin v.

California, 551 U.S. 248, 263, 127 S.Ct. 2400, 168 L.Ed.2d 132. In the instant case, there

is no evidence to suggest that appellant's detention while the officers investigated the

traffic violation was of sufficient length to make it constitutionally dubious. Before the

vehicle inventory, Potter prepared the paperwork necessary to cite Byas for driving under

suspension. When the bag containing contraband was found in the trunk, the traffic stop

was lawfully extended in order to further investigate the possible criminal activity.

       {¶42} The trial court did not err in overruling appellant’s motion to suppress, and

his three assignments of error are overruled.
Licking County, Case No. 21CA0088                                                 15

                                    CONCLUSION

      {¶43} Appellant’s three assignments of error are overruled and the judgment of

the Licking County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Wise, John, J., concur.